DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a final office action in response to the amendment filed 06 August 2021.  Claims 18, and 15 have been amended.  Claims 2, 9, and 16 have been cancelled. And claims 21, through 23 have been newly added.  Claims 1, 3 through 8, 10 through 15, and 17 through 23 are pending and have been examined. 
Response to Amendment
Applicant’s amendment to the claims has been entered. 
Applicant’s amendment is insufficient to overcome the 35 U.S.C. 101 rejection.  The rejection remains pending and is updated below in light of the claim amendment. 
Examiner has established new grounds of rejection as necessitated by amendment.  See updated rejection detailed below. 
Response to Arguments
Applicant’s arguments regarding the prior art have been fully considered but are moot in light of the amendment filed herein because the arguments do not apply to the combination of references used in the current rejection detailed below.
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered, but are not persuasive. Applicant assets that claim 1 is not directed toward any grouping of abstract ideas, and further is not drawn to a mental process.  Examiner respectfully disagrees.  Claims can recite a mental process even if they are claimed as being performed on a computer. An insurance adjuster could manually perform the steps of determining a location of damage and use learned knowledge and judgement to determine task data based on the indicated damage, generate a work order, and determine a service center in reasonable proximity of the asset location. Therefore, the claims are properly determined as being directed to the mental processes grouping of abstract ideas.
Applicant further asserts that claim 1 integrates the alleged abstract idea into a practical application and is therefore allowable under Step 2A.  Examiner respectfully disagrees. Because the Specification describes the additional elements in general terms, without describing the particulars, the claim limitations may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of Applicant’s Specification, as cited below.  Claim 1 generally links the use of the abstract idea to a particular technological environment or field of use.  The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea.  Likewise, claim 1 specifying the abstract idea of generating a work order based on gathered data and determining a service location within a proximate geographic location to the asset being executed in a computer environment merely indicates a field of use, i.e. to execution on a generic computer.  As such, under Prong Two of Step 2A of the Alice/Mayo 
Applicant lastly asserts that claim 1 recites additional elements and features that amount to significantly more than any alleged abstract idea under Step 2B because claim 1 recites specific techniques, at a high level of detail, of actions performed by the task tracking server system that bring about a physical change and are more than “data gathering, performing calculations, and outputting a result.”  Examiner respectfully disagrees.  The computer-related limitations are insufficient to integrate the judicial exception into a practical application. The Specification does not provide additional details about the computer system/server that would distinguish it from any generic processing devices that communicate with one another in a network environment. While the processing device includes specific instructions for performing the recited functions, Applicant has not explained persuasively how providing a user with a generated work order based on gathered data enhances the functioning of the processing module. See MPEP § 2106.05(a). Rather, the claims merely adapt the mental process of generating a work order through a processing device to gather sample data from an asset, and other sources to thereby provide a repair service with a work order.  Mere processing of manual functions using generic computers does not constitute a patentable improvement in computer technology. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 through 8, 10 through 15, and 17 through 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed to a process for distribution and tracking of data across a geographically distributed network, independent claim 8 is directed to a system for distribution and tracking of data across a geographically distributed network, and independent claim 15 is directed to a product for distribution and tracking of data across a geographically distributed network.  Claims 8 and 15 recite substantially similar limitations to those of claim 1. 
Taking claim 1 as the representative claim, claim 1 recites at least the following limitations: obtaining damage data indicating damage to a component of a rail car; determining a location of the damage on the component; determining task data based on the indicated damage and the component; obtaining ownership data indicating a responsible party for the component and a responsible party for the rail car; obtaining a geographic location of the rail car indicated in the damage data; generating a work order comprising the damage data and the task data; determining a service center associated with the geographic location; and transmitting the work order to a task tracking device associated with the service center.
The limitations for obtaining damage data, obtaining ownership data, obtaining a geographic location, and transmitting the work order are recited broadly and amount to data gathering, which is considered insignificant extra-solution activity (see MPEP 2106.05(g)).  The limitations for determining a location of the damage on the component, determining task data based on the indicated damage and component, generating a work order comprising the damage data and the task, determining a service center as drafted, illustrates a process that, under its broadest reasonable interpretation covers performance of the limitation in the mind 
The judicial exception of claim 1 is not integrated into a practical application.  In particular, the claims only recite a processor and storage device for performing the recited steps.  These elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer function) and amount to no more than mere instructions to apply the exception using generic computer components.  See MPEP 2106.05(f).  For example, Applicant’s specification at paragraph [0041] states: “… the systems and methods described herein can be performed utilizing both general-purpose computing hardware and by single-purpose devices.” 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of a processor and storage device amounts to no more than mere instructions to apply the exception using a generic computer component which cannot provide an inventive concept.
Dependent claims 3 through 7, 10 through 14, and 17 through 23 include the abstract ideas of the independent claims.  The dependent claims recite the following additional limitations: determining severity data based on the damage data; generating the task data based on the severity data; the damage data comprises image data; processing the image data using a machine classifier to generate an indication of a type of damage represented in the image data and a probabilistic likelihood that the damage to the component corresponds to the indicated type of damage; determining that the probabilistic likelihood is below a threshold value; obtaining additional damage data for the component; determining a detail source corresponding to the damage data; obtaining the damage data from a third-party database based on the detail source; and determining the ownership data from the third-party database based on the detail source. The limitations of the dependent claims are not integrated into a practical application because no additional elements set forth any limitations that meaningfully limit the abstract idea implementation, therefore the claims are directed to an abstract idea.  There are no additional elements that transform the claim into a patent eligible idea by amounting to significantly more.  Therefore claims 1 through 20 are ineligible.  The analysis above applies to all statutory categories of invention. Accordingly claims 1, 3 through 8, 10 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6 through 8, 10, 13 through 15, 17, and 20 through 23 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2019/0176862) in view of Fuchs (US 2015/0039397), and in further view of Roddy et al. (US 2003/0055666).
Regarding Amended Claim 1, Kumar et al. discloses a method, comprising: obtaining, by a task tracking server system, (The network 5116 is a website, a server, a computer, a cloud-service, or a computing device connected to the Internet.  Kumar et al. [para. 0446]);
damage data indicating damage to a component of a rail car; (In one embodiment, a method includes controlling movement of a mobile platform having a sensor package supported thereon. The sensor package is configured to obtain information relating to a component of a transportation network.  Kumar et al. [para. 0032]. … a sensor package supported by the mobile platform configured to obtain information relating to a component of a transportation network; one or more processors configured to receive the obtained information from the sensor package and to analyze that data in combination with other information that is not obtained from the sensor package. The one or more processors generate an output that displays information relating to a status, condition and/or state of health of the component of the transportation network.  Kumar et al. [para. 0029]); 
determining, by the task tracking server system, a location of the damage on the component; (The one or more processors may be configured to direct an output device to display the information relating to the one or more of the status, the condition, or the state of health of the component of the railroad, the information that is displayed including a map and icons indicating a location of the component on the map.  Kumar et al. [para. 0040]. … This warning signal may report the parameter that is indicative of the route damage or deteriorating 
determining, by the task tracking server system, task data based on the indicated damage and the component, wherein the task data indicates a repair to the component to correct the indicated damage; (The warning signal may be communicated automatically responsive to determining the parameter, and may cause the off-board location to automatically schedule additional inspection, maintenance, or repair of the corresponding portion of the route.  Kumar et al. [para. 0264-0265]. … For example, responsive to determining that a parameter of the vehicle or route (as determined from a wayside unit) indicates potential damage or deteriorating health (e.g., a damaged or bent rail, a hot bearing, etc.), the controller may direct the examination equipment 2704 to begin continually monitoring parameters of the vehicle and/or route.  Kumar et al. [para. 0269]);
obtaining, by the task tracking server system and from a third-party database, ownership data indicating a responsible party for the component and a responsible party for the rail car
Kumar et al. fails to explicitly disclose obtaining, by the task tracking server system and from a third-party database, ownership data indicating a responsible party for the rail car. Fuchs discloses this limitation. (…acquiring information about the vehicle accident from a variety of sources. … Raw data that may be used to predict accident damage and repair needed can come from a plurality of sources. Sources include: …  Other means of collecting information Police Reports (subsequently manually entered into the system database by manual entry using a computer interface application; Insurance adjuster reports.  Fuchs [para. 0011, 0041, 0055-0072]. … FIGS. 5A-5C are an example of a typical accident report (this particular one is from the Massachusetts Department of Transportation) and it contains several parameters that can be used to provide input for a historical vehicle accident database. Fuchs [para. 0085; Fig. 5A-5B “Name of Vehicle Owner”]. … Create a section of the accident database to house the data from each particular form [0089] If the form is in paper form, scan in the pages of the report: [0090] Optically recognize the characters and use search techniques to find headings of interest--for example FIG. 5A 504 Vehicle Registration # and further down the line Vehicle Year and Vehicle Make.  Fuchs [para. 0087]). It would have been obvious for one of ordinary skill in the art of maintenance task analysis to modify the task tracking system of Kumar et al. to include the step for obtaining ownership data as taught by Fuchs for dealing with repairing damage. Fuchs [para. 0004].
obtaining, by the task tracking server system, a geographic location of the rail car indicated in the damage data. (The locator device can represent one or more hardware circuits or circuitry that include and/or are connected with one or more processors (e.g., controllers, microprocessors, or other electronic logic-based devices). In one example, the locator device represents a global positioning system (GPS) receiver. Kumar et al. [para. 0121]. … event data transmission (e.g., the transmitting, broadcasting, or other communication of image data) may be can occur based on various vehicle conditions, geographic locations, and/or situations. The image data may be either pulled (e.g., requested) or pushed (e.g., transmitted and/or broadcast) from the vehicle. Kumar et al. [para. 0136, 0286]). 
Kumar et al. discloses automatically ordering maintenance and/or repair of the route (Kumar et al. [para. 0213]) but fails to explicitly recite generating, by the task tracking server system, a work order comprising the damage data and the task data; and transmitting, by the task tracking server system, the work order to a task tracking device associated with the service center.  Fuchs et al. discloses these limitations. (Embodiments of the invention are generally related to systems and methods to rapidly assess a vehicle accident and produce an estimate of damage and cost of repair. Fuchs [para. 0003-0007]. … In some embodiments, there is a link between the system that performs the assessments and providers of repair services and also parts warehouses in order to determine the availability of parts and approximate time of repair. Accident Damage and Repair Estimate: a document or report (either hardcopy or online) that results from analysis of information relating to an accident, that estimates the amount and extent of damage to a vehicle and how much work and/or money it will take to fix it. Fuchs [para. 0012-0013]. … reference for accident information could be: location, time, time of day, time of week; make of vehicle, year of vehicle (or Vehicle Identification Number), weather conditions, location of impact (zone on the car), direction of impact, force of impact and the like. Fuchs [para. 0017, 0020]. … Another object of the invention is to schedule time for repairs with qualified technicians--immediately after the accident. Fuchs [para. 0033, 0049; Fig. 1, 5A-6, 12]. … the techniques described herein can be similarly used with, e.g., trains. Fuchs [para. 0142-0144]).  It would have been obvious for one of ordinary skill in the art of maintenance task analysis to modify the task tracking system of Kumar et al. to include the step for generating a work order comprising the damage data and the task data and transmitting a work order to a service center as taught by Fuchs for dealing with repairing damage. Fuchs [para. 0004].
Kumar et al. and Fuchs combined fail to explicitly disclose determining, by the task tracking server system, a service center associated with the geographic location.  Ruddy et al. discloses this limitation. (… the invention includes the aspects of real-time data collection from each of the mobile assets... The planning of maintenance activities may include the selection of an optimal time and/or location for performing the work.  Ruddy et al. [para. 0007]. …   The process will provide service personnel with the information needed to determine the order of repairs and to communicate to the craft workforce. … the data center or service personnel may evaluate the most logical repair location in terms of various criteria, such as train proximity, parts, repair equipment availability, manpower availability, etc. The service recommendation automatically triggers the creation of an electronic work order 172 within a service shop management system. A notification is then sent, such as via an e-mail message or by providing information on an Internet web page, to the service team detailing the parts and labor necessary for a timely and accurate repair.  Ruddy et al. [para. 0083-0087]). It would have been obvious for one of ordinary skill in the art of maintenance task analysis to modify the task tracking system of Kumar et al. and Fuchs to include the step for 
Regarding Claims 2, 9, 16 [CANCELLED].
Regarding Claim 3, Kumar et al., Fuchs, and Ruddy et al. combined disclose the method, further comprising: determining, by the task tracking server system, severity data based on the damage data, wherein the severity data indicates a severity of the damage to the component; and generating the task data based on the severity data. Kumar et al. fails to disclose these limitations.  However Fuchs teaches these limitations.  (Accident Damage and Repair Estimate: a document or report (either hardcopy or online) that results from analysis of information relating to an accident, that estimates the amount and extent of damage to a vehicle and how much work and/or money it will take to fix it
Regarding Claim 6, Kumar et al., Fuchs, and Ruddy et al. combined disclose the method, further comprising: determining, by the task tracking server system, a detail source corresponding to the damage data; and obtaining the damage data from a third-party database based on the detail source.  (The image data can be examined by the operator and/or an image analysis system, such as to examine the vehicle itself, to examine other vehicles traveling relative to the vehicle (e.g., to avoid collisions between the vehicles), to examine the route being traveled upon (e.g., to perform route inspection), to warn of upcoming obstructions or other problems along the route ahead of the vehicle, and the like.  Kumar et al. [para. 0140]). 
Regarding Claim 7, Kumar et al., Fuchs, and Ruddy et al. combined disclose the method, further comprising determining the ownership data from the third-party database based on the detail source. (In one embodiment, one or more of the sensors that provide sensor data to or obtain sensor data for the controller 2902 can be a third-party sensor. For example, the sensors 2606, 2706, 2710 may be owned or manufactured by the same company, user, or other entity that operates the controller 2902 to analyze the sensor data.  Kumar et al. [para. 0328]).
Regarding New Claim 21, Kumar et al., Fuchs, and Ruddy et al. combined disclose the method, wherein: the damage data, the task data, and the ownership data are in a standardized format. Fuchs discloses this limitation. (Normalized: transforming data from a variety of sources into the same units, in the same frame of reference. Fuchs [para. 0021]. … The database 104 also contains derivative products of the sensor data such as categorized or normalized versions of the input data and/or functions for which to categorize or normalize each type of input. Fuchs [para. 0041]). It would have been obvious for one of ordinary skill in the art of maintenance task analysis to modify the task tracking system of Kumar et al. and 
Regarding claims 8, 10, 13, 14, and 22, claims 8, 10, 13, 14, and 22 recite substantially similar limitations to those of claims 1, 3, 6, 7, and 21 respectively.  Therefore, claims 8, 10, 13, 14, and 22 are rejected based upon the same prior art combination, reasoning, and rationale.  Claims 8, 10, 13, 14, and 22 recite a server system comprising at least one processor and memory storing instruction, which is taught by Kumar et al. at paragraph [0030, 0446, 0448]: “The vehicle control system 5110 controls operation of the vehicle 5104, and may include one or more processor(s) 5202 or other logic-based device(s) that perform operations based on instructions stored on a tangible and non-transitory computer readable storage medium or memory 5204.”
Regarding Claims 15, 17, 20, and 23, claims 15, 17, 20 and 23 recite substantially similar limitations to those of claims 1, 3, 6, 7, and 21 respectively.   Therefore claims 15, 17, 20 and 23 are rejected based upon the same prior art combination, reasoning, and rationale.  Claims 15, 17, 20 and 23 are directed to a non-transitory machine-readable medium storing instruction that, when executed by one or more processors, cause the one or more processors to perform the recited steps, which is taught by Kumar et al. at paragraph [0053, 448]: “According to some possible implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors, cause the one or more processors to store registration information that indicates whether an application, of one or more applications, is permitted to communicate via an interface of one or more interfaces.”

Claims 4, 5, 11, 12, 18, and 19 are rejected under are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US 2019/0176862) in view of Fuchs (US 2015/0039397), in further view of Roddy et al. (US 2003/0055666), and in further view of Louizos et al. (WO 2019/157288).
Regarding Claim 4, Kumar et al., Fuchs, and Ruddy et al. combined disclose the method,, wherein: 31007166.001 25\USthe damage data comprises image data; (The information obtained from the sensor package may be video or image data.  Kumar et al. [para. 0037, 0324]);
However Kumar et al., Fuchs, and Ruddy et al. combined fail to explicitly teach the method wherein the task data is determined by processing the image data using a machine classifier to generate an indication of a type of damage represented in the image data and a probabilistic likelihood that the damage to the component corresponds to the indicated type of damage.  Louizos et al. discloses these limitations. (Deriving the repair data may include configuring a rule-driven decision logic process, and/or may include a data driven probabilistic models or deep learning network classification processes, to determine a repair or replace decision for the physical object based, at least in part, on ground truth output generated by an optimization process applied to at least some of the determined structural deviation data.  Louizos et al. [para. 0015].  … systems implementing a neural network architecture, trained on task specific annotated examples of objects of interest and objects of non-interest to classify and localize structural abnormalities of the objects. The structural abnormalities determined may be used to generate, in some embodiments, a report of the cost and actions needed to return the objects to normal state. Louizos et al. [para. 0037, 0044]. … The machine learning engines process one or more of the 
Regarding Claim 5, Kumar et al., Fuchs, Ruddy et al., and Louizos et al. combined disclose the method, further comprising: determining, by the task tracking server system, that the probabilistic likelihood is below a threshold value; and based on the probabilistic likelihood being below the threshold value, obtaining additional damage data for the component. While Kumar et al. and Kilaru et al. fail to disclose the recited limitations, Louizos et al. discloses the recited limitations. (In some embodiments, the engine 130 may also be configured to control the data acquisition devices. For example, if a computed confidence level for a derived output is below some reference threshold value, the engine 130 may send a request to one of the data acquisition devices (e.g., one or more of the cameras 1 lOa-n) to obtain another data capture (another image) at a higher resolution or zoom, or from a different view or perspective. Louizos et al. [0046]). Louizos et al. [para. 0045-0047]).  It would have been 
Regarding claims 11 and 12, claims 11 and 12 recite substantially similar limitations to those of claims 4 and 5 respectively.  Therefore, claims 11 and 12 are rejected based upon the same prior art combination, reasoning, and rationale.  Claims 11 and 12 recite a server system comprising at least one processor and memory storing instruction, which is taught by Kumar et al. at paragraph [0030, 0446, 0448]: “The vehicle control system 5110 controls operation of the vehicle 5104, and may include one or more processor(s) 5202 or other logic-based device(s) that perform operations based on instructions stored on a tangible and non-transitory computer readable storage medium or memory 5204.”
Regarding Claims 18 and 19, claims 18 and 19 recite substantially similar limitations to those of claims 4 and 5 respectively.   Therefore claims 18 and 19 are rejected based upon the same prior art combination, reasoning, and rationale.  Claims 18 and 19 are directed to a non-transitory machine-readable medium storing instruction that, when executed by one or more processors, cause the one or more processors to perform the recited steps, which is taught by Kumar et al. at paragraph [0053, 448]: “According to some possible implementations, a non-transitory computer-readable medium may store one or more instructions that, when executed by one or more processors, cause the one or more processors to store registration information 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
McClintic et al. (US 2016/0078695) - Systems and methods are described herein for effectively integrating the diverse elements involved in the management of remote assets, e.g., a fleet of mobile assets. In one aspect thereof, the inventive subject matter makes use of the data management powers of modem computers and global information networks by using such tools to collect, store, analyze, distribute and present information in a format and at a time when the information can be used most effectively by people responsible for such assets. FIG. 8 illustrates in block diagram form a system for performing an inspection of a remote inbound vehicle, and for planning the maintenance/repair activities on that vehicle before the vehicle arrives at a service location. 

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LETORIA G KNIGHT whose telephone number is (571)270-0485. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 



/L.G.K/Examiner, Art Unit 3623           

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623